Citation Nr: 0705230	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-07 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart condition, claimed as angina pectoris.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and Dr. F.H.




ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and May 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.

The veteran testified in a hearing before the undersigned 
Veterans' Law Judge in October 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006). 

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in her possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
On March 31, 2006, the Court issued a decision in the appeal 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that 
VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 10.   

In Kent, the Court stated that additional evidence is 
"material" when it contains: 
(1) evidence on a service connection element on which the 
veteran initially failed to submit any competent evidence; 
(2) evidence on a service connection element where previously 
received evidence on the element was found to be 
insufficient; 
(3) evidence on a service connection element where the 
claimant did not have to submit evidence until a VA decision 
determined that an evidentiary presumption had been rebutted; 
(4) some combination or variation of the above three 
situations.  Id. at 11.

The law provides that, except as provided under 38 U.S.C.A. § 
5108, when a claim is disallowed by an agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
probability of substantiating the claim.  See 66 Fed. Reg. 
45, 260, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2006).

In this case, the RO sent the veteran a VCAA notice letter in 
March 2003 concerning his claims.  That notice letter did not 
contain information which the Court held is required when a 
veteran seeks to reopen a service connection claim that was 
previously denied.  Therefore, upon remand, the appellant 
must be provided with VCAA notice that complies with the 
requirements outlined in Kent.

The VCAA and its implementing regulations also provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Under 38 C.F.R. § 
3.159(c)(4) (2005), VA is to afford a claimant a medical 
examination or obtain a medical opinion if VA determines it 
is necessary to decide a claim.  A medical examination or 
medical opinion is deemed necessary if the following criteria 
are met: (1) The record does not include sufficient competent 
medical evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(3) The record establishes that the claimant suffered an 
event, injury or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. § 3.309, 3.313, 
3.316, or 3.317, which manifested during an applicable 
presumptive period; and (4) The record indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease or another service-
connected disability.  

The record in this case includes letters and testimony from 
several private  physicians who have treated the veteran for 
hypertension and cardiovascular disease.  In a letter dated 
in May 2000, a private physician, Dr. Flinkman, stated that 
he treated the veteran for hypertension shortly after the 
veteran's discharge from service.  Dr. Flinkman indicated 
that treatment records were no longer available.   

At the October 2006 hearing, another personal physician, Dr. 
Frederick Hawkins, testified that he had consulted with Dr. 
Flinkman regarding the veteran's hypertension and was told 
that Dr. Flinkman treated the veteran for hypertension 
shortly after his separation from service.  Dr. Hawkins 
further testified that it was his opinion that the veteran's 
hypertension is related to active duty service.

As the record in this case includes evidence of a current 
diagnosis of hypertension and medical opinions indicating 
that the veteran underwent treatment for hypertension within 
several years of discharge from service, a VA examination is 
necessary to determine whether there is a relationship 
between any current hypertension and the veteran's active 
service.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159.  The letter should 
specifically inform the veteran of the 
nature of the evidence found lacking in 
the previous denial of his claim.  This 
letter should inform the veteran of the 
evidence necessary to reopen and 
substantiate his claim of entitlement to 
service connection for a heart condition.

2.  Schedule the veteran for a VA 
examination to determine the etiology of 
his hypertension.  The claims file should 
be made available to the examiner prior to 
the examination, and the examiner should 
indicate that such a review was conducted.  
Following a thorough evaluation, during 
which all necessary tests are performed, 
the examiner is asked to do the following:

a) diagnose any current 
hypertension; 

b) opine whether it is at least 
as likely as not (50 percent or 
greater likelihood) that such a 
disorder is related to the 
veteran's period of active 
service; and

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

3.  Thereafter, the RO should 
readjudicate the claims on appeal based 
on all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


